Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks and amendments filed on 09/13/2022. 
Claims 1-7 and 13-19 are pending. 
Claims 1 and 16 are independent. 


Response to Arguments
Applicant’s arguments, see pages 7-10, filed 09/13/2022, with respect to the rejection(s) of claim(s) 1-7 and 13-19 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osman (US 2018/0351497).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0351497) in veiw of Chen Huijun (CN 108303604).

Re claim 1, Osman teaches (Figure 3) a phase loss detection device for a motor compressor, comprising:
a monitoring port (314; para 26), configured to receive a respective voltage signal (three-phase voltage output signal) corresponding to a respective phase (302, 304 and 306) of multiphase AC power monitored from the motor (390; para 26);
but fails to explicitly teach a signal converting circuit configured to convert the respective voltage signal;
and
a processor configured to receive the voltage signal converted from the signal converting circuit and configured to:
calculate, based on the voltage signal converted, one or more phase angles between voltage signals; and
determine that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power by a value higher than a predetermined threshold. 
Chen teaches (Figures 1-6) a signal converting circuit (Fig. 2; 201) configured to convert the respective voltage signal (para 43; detects the respective waveforms of the line voltage of the first phase relative to the second phase and the line voltage of the second phase relative to the third phase of the three phase AC power);
and
a processor (203) configured to receive the voltage signal (sampled signal) converted from the signal converting circuit (para 43) and configured to:
calculate, based on the voltage signal converted, one or more phase angles between voltage signals (203 calculates the interval between waveforms; para 43); and
determine that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power (para 43-44) by a value higher than a predetermined threshold (para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold). 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Osman with the control device of Chen to
prevent phase loss and determine phase sequence (see Chen; para 4).

Re claim 2, Osman in view of Chen teaches the phase loss detection device according to claim 1, wherein the voltage signal is one of a phase voltage (see Chen; para 43 phase voltages) and a line voltage of the motor (see Chen; para 43; line voltages).

Re claim 3, Osman in view of Chen teaches the phase loss detection device according to claim 1, wherein the multiphase AC power is three-phase AC power (see Chen; para 34), the nominal value is 120° (see Chen; para 34 discloses 120 degrees), and the threshold is 4% of the nominal value (see Chen; para 34-35).

Re claim 4, Osman in view of Chen teaches the phase loss detection device according to claim 1, wherein the processor is configured to calculate the phase angle by:
calculating a period of the voltage signal (see Chen; para 35-38);
determining a difference in time between any two voltage signals, and determining the phase angle between the two voltage signals according to the difference and the calculated period (see Chen; para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold).

Re claim 5, Osman in view of Chen teaches the phase loss detection device according to claim 1, wherein the signal converting circuit comprises a pulse generator circuit (see Chen; Fig. 4; 400) configured to generate, based on the voltage signal, a pulse waveform with a same period and same phase as a waveform of the voltage signal (see Chen; para 43 and 50).

Re claim 6, Osman in view of Chen teaches the phase loss detection device according to claim 5, wherein the pulse generator circuit comprises:
an optocoupler comprising (see Chen; para 50 discloses comprising optocoupler): an input side (see Chen; Fig. 4) photodiode configured to receive the voltage signal or to receive a voltage proportional to the voltage signal (see Chen; para 50), and an output side transistor configured to output (see Chen; para 50), at an output node, a low level if the input side photodiode is on (see Chen; para 50), or to output a high level if the input side photodiode is off (see Chen; para 50).

Re claim 16, Osman teaches (Figure 3) a phase loss detection method for a motor in a compressor, comprising:
receiving (314; para 26) a respective voltage signal (three-phase voltage output signal) corresponding to a respective phase (302, 304 and 306) of multiphase AC power monitored from the motor (390; para 26); 
but fails to explicitly teach calculating, based on the respective voltage signal from the motor, one or more phase angles between voltage signals; and
determining that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power by a value higher a predetermined threshold.
Chen teaches (Figures 1-6) calculating, based on the respective voltage signal from the motor (para 43; detects the respective waveforms of the line voltage of the first phase relative to the second phase and the line voltage of the second phase relative to the third phase of the three phase AC power), one or more phase angles between voltage signals (203 calculates the interval between waveforms; para 43); and
determining that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power (para 43-44) by a value higher a predetermined threshold (para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Osman with the control device of Chen to
prevent phase loss and determine phase sequence (see Chen; para 4).

Re claim 17, Osman in view of Chen teaches the phase loss detection method according to claim 16, wherein the voltage signal is a phase voltage (see Chen; para 43 phase voltages) or a line voltage of the motor (see Chen; para 43; line voltages).

Re claim 18, Osman in view of Chen teaches the phase loss detection method according to claim 16, wherein the multiphase AC power is three-phase AC power (see Chen; para 34), the nominal value is 120° (see Chen; para 34 discloses 120 degrees), and the threshold is 4% of the nominal value (see Chen; para 34-35).

Re claim 19, Osman in view of Chen teaches the phase loss detection method according to claim 16, wherein calculating the phase angle comprises:
calculating a period of the voltage signal (see Chen; para 35-38);
determining a difference in time between any two voltage signals, and determining the phase angle between the two voltage signals according to the difference and the period (see Chen; para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold).


Claim(s) 7, 13-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0351497) in veiw of Chen Huijun (CN 108303604) as applied to claim 1 above, and further in view of Yamada et al. (US 2016/0087547).

Re claim 7, Osman in view of Chen teaches a compressor (see Osman; para 16; compressor not shown), comprising:
a phase loss detection device recited in claim 1 (see Chen; Fig. 2); and
wherein the phase loss detection device recited in claim 1 comprises a signal converting circuit (see Chen; Fig. 2; 201) configured to convert a respective voltage signal (see Chen; para 43) corresponding to a respective phase of multiphase AC power monitored from the motor (see Chen; para 43; detects the respective waveforms of the line voltage of the first phase relative to the second phase and the line voltage of the second phase relative to the third phase of the three phase AC power);
and
a processor (see Chen; 203) configured to receive the voltage signal (see Chen; sampled signal) converted from the signal converting circuit (see Chen; para 43) and configured to:
calculate, based on the voltage signal converted, one or more phase angles between voltage signals (see Chen; 203 calculates the interval between waveforms; para 43); and
determine that phase loss occurs if any one or more of the phase angles deviate from a nominal value of a corresponding phase angle of the multiphase AC power (see Chen; para 43-44) by a value higher than a predetermined threshold (see Chen; para 43-44; determines based on the converted voltage signals, a time interval corresponding to the phase angle between the voltage signal and determines a out-of-phase fault when the time interval corresponding to the phase angle deviates from a nominal value of the time interval corresponding to the phase angle of the multi-phase AC power by more than a predetermined threshold).
but fails to explicitly teach a compression component configured to compress suctioned gas and discharge the compressed gas;
a motor configured to drive the compression component;
a protection switch configured to switch on to turn off the motor if the phase loss detection device detects phase loss;
Yamada teaches (Figures 1-6) a compression component (43) configured to compress suctioned gas and discharge the compressed gas (para 58);
a motor (para 58) configured to drive the compression component (para 58);
a protection switch (33) configured to switch on to turn off the motor if the phase loss detection device detects phase loss (para 60);
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Osman with the control device of Chen further with the control device of Yamada to provide low loss during conversion while suppressing harmonic current (see Yamada; para 8).

Re claim 13, Osman in view of Chen in view of Yamada teaches the compressor according to claim 7, wherein the voltage signal is one of a phase voltage (see Chen; para 43 phase voltages) and a line voltage of the motor (see Chen; para 43; line voltages).

Re claim 14, Osman in view of Chen in view of Yamada teaches the compressor according to claim 13, wherein the compressor is a scroll compressor (see Yamada; para 58).

Re claim 15, Osman in view of Chen in view of Yamada teaches the compressor according to claim 14, wherein the compressor is a fixed-speed scroll compressor (see Yamada; para 58).

Re claim 21, Osman in view of Chen teaches a compressor, comprising:
a phase loss detection device recited in claim 1 (see Chen; Fig. 2); 
but fails to explicitly teach a compression component configured to compress suctioned gas and discharge the compressed gas;
a motor configured to drive the compression component;
and
a protection switch configured to switch on to turn off the motor if the phase loss detection device detects phase loss.
Yamada teaches (Figures 1-6) a compression component (43) configured to compress suctioned gas and discharge the compressed gas (para 58);
a motor (para 58) configured to drive the compression component (para 58);
a protection switch (33) configured to switch on to turn off the motor if the phase loss detection device detects phase loss (para 60);
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Osman with the control device of Chen further with the control device of Yamada to provide low loss during conversion while suppressing harmonic current (see Yamada; para 8).



Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2018/0351497) in veiw of Chen Huijun (CN 108303604) in view of Yamada et al. (US 2016/0087547) as applied to claim 7 above, and further in view of Jayanth et al. (US 2012/0075754).

Re claim 20, Osman in view of Chen in view of Yamada teaches the compressor according to claim 7, but fails to explicitly teach wherein the compressor is a scroll compressor,
wherein, the motor is connected to power supply through a contactor K1, and wherein the monitoring port is configured to received the respective voltage signal from a connecting node between the contactor and the motor;
wherein the phase loss detection device further comprises a protection switch, arranged in a power supply line through the contactor, and wherein if phase loss is detected, the protection switch is configured to be “on” in order to enable the contactor to disconnect power from the power supply to the motor.
Jayanth teaches (Figures 2A-4) wherein the compressor (30) is a scroll compressor (para 29; discloses compressor can be a scroll compressor),
wherein, the motor (58) is connected to power supply (50) through a contactor K1 (contactor 90, para 39-40), and wherein the monitoring port (Fig. 2B; 100) is configured to received the respective voltage signal from a connecting node (88) between the contactor and the motor (Fig. 2B);
wherein the phase loss detection device further comprises a protection switch (94), arranged in a power supply line (Fig. 2B) through the contactor, and wherein if phase loss is detected (para 40; if a fault is detected), the protection switch is configured to be “on” in order to enable the contactor to disconnect power from the power supply to the motor (para 39-40; discloses if a fault is detected then it disconnects the power to the motor).
 Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Osman with the control device of Chen with the control device of Yamada further with the control device of Jayanth to protect a three-phase electric motor (see Jayanth; para 11).

Re claim 22, Osman in view of Chen in view of Yamada teaches the compressor according to claim 21, but fails to explicitly teach wherein the compressor is a scroll compressor,
wherein, the motor is connected to power supply through a contactor K1, and wherein the monitoring port is configured to received the respective voltage signal from a connecting node between the contactor and the motor;
wherein the phase loss detection device further comprises a protection switch, arranged in
a power supply line through the contactor, and wherein if phase loss is detected, the protection
switch is configured to be “on” in order to enable the contactor to disconnect power from the power
supply to the motor.
Jayanth teaches (Figures 2A-4) wherein the compressor (30) is a scroll compressor (para 29; discloses compressor can be a scroll compressor),
wherein, the motor (58) is connected to power supply (50) through a contactor K1 (contactor 90, para 39-40), and wherein the monitoring port (Fig. 2B; 100) is configured to received the respective voltage signal from a connecting node (88) between the contactor and the motor (Fig. 2B);
wherein the phase loss detection device further comprises a protection switch (94), arranged in a power supply line (Fig. 2B) through the contactor, and wherein if phase loss is detected (para 40; if a fault is detected), the protection switch is configured to be “on” in order to enable the contactor to disconnect power from the power supply to the motor (para 39-40; discloses if a fault is detected then it disconnects the power to the motor).
 Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the control device of Osman with the control device of Chen with the control device of Yamada further with the control device of Jayanth to protect a three-phase electric motor (see Jayanth; para 11).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846